DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Receipt of Applicant’s Amendment is acknowledged and entered.
By this Amendment, the Applicant amended claims 1, 5, 7, and 11, canceled claims 4 and 6 (claims 2 and 12 were previously canceled).  Claims 1, 3, 5, 7-11, and 13-17 remain pending in the application. 

Response to Arguments
Applicant’s arguments, see pages 7-13, filed 9 January 2020, with respect to the previous rejection(s) of claim(s) 1, 3-11 and 13-17,  under USC § 103 in light of the amendments made to the claims, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made to the amended claims as explained in the Section below titled “Claim Rejections - 35 USC § 112” and  “Claim Rejections - 35 USC § 103”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7-11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1,  the claim concludes with the following limitation:
“the heat exchanger outlet of the temperature management system is connected to the gaseous fuel unit to cycle the liquefied fuel vaporized after the heat-exchanging to the gaseous fuel unit for providing a supplement.”
	Examiner interprets the underlined portion of the limitation as requiring 1) an act of heat exchange, and 2) after the heat exchange occurs, the vaporized liquified fuel is then “cycled” to the gaseous fuel unit.  It appears that these two steps occur with the intention of “providing a supplement”.
	The limitation renders Claim 1 indefinite as noted below:
-   The underlined portion appears to consist of method steps, thereby rendering apparatus Claim 1 indefinite, as a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).
-   As written, it is unclear what component of the claimed invention performs the steps of “cycling the liquified fuel vaporized” to the “gaseous fuel unit”. 
-   The underlined portion also appears to be statements of intended use, i.e. Applicant intends to “cycle vaporized liquified fuel” and “provide a supplement”.
- The phrase “providing a supplement” is unclear, as “a supplement” is not positively recited earlier in the claim, and it is unknown if the actual presence of a “supplement” (interpreted as fuel, further provided in a specified form) is required for the claim.
-   Additionally, although the phrase “providing a supplement” does appear in the Specification, it’s meaning there is different than the meaning as used in Claim 1.  In the Specification (pg 4, first full paragraph), Applicant discloses that “the vaporized fuel may be cycled to the gaseous fuel unit for providing a supplement to the gaseous fuel unit.”  In the present claim, however, it is unclear exactly “what” is being “supplemented”.
Correction is required.
	Regarding Claims 3, 5, 7-11, and 13-17,  these claims depend upon Claim 1, and therefore suffer the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ueha (WO 2014119398 A1) in view of Tanaka (US 2017/0291486), and in further view of Reese (US 2019/0137041).
Regarding Claim 1,  Ueha discloses a gaseous fuel unit (Fig 1, items 34, 36, and 12), which comprises at least 
one gaseous fuel storage device (34), 
a pressurization device (compressor 36) and 
a second gas storage subunit (12), 
wherein the gaseous fuel storage device (34)  is connected with the second gas storage subunit (12) via the pressurization device (36), and  the second gas storage subunit (12) is used for storing pressurized gaseous fuel;
one liquefied fuel storage device (13)… wherein an outlet of the liquefied fuel storage device (13) is directly connected to the gaseous fuel storage device (34, via “hydrogen recovery path” 33), such that boil-off fuel from the liquefied fuel unit (Examiner’s annotations) is directly recovered by the gaseous fuel storage device (34, see pg 4, paragraph 8),
the boil-off fuel recovered to the gaseous fuel storage device (34)  is pressurized by the pressurization device (36) of the gaseous fuel unit (34, 36, and 12) and enters the second gas storage subunit (12, see pg 5, paragraph 1).

    PNG
    media_image1.png
    821
    892
    media_image1.png
    Greyscale


	Further regarding Claim 1,  Ueha is silent on a liquefied fuel unit, which comprises at least a vaporization device and a first gas storage subunit, wherein the liquefied fuel storage device is connected with the first gas storage subunit via the vaporization device, and the first gas storage subunit  is used for storing vaporized fuel.  
	Tanaka, however, teaches a liquefied fuel unit (Fig 1), which comprises at least one liquefied storage device (2), a vaporization device (Fig 1, item 40, and para 29) and a first gas storage subunit (43), wherein the liquefied fuel storage device (2) is connected with the first gas storage subunit (43) via the vaporization device (40), and the first gas storage subunit is used for storing vaporized fuel (para 29).
	Both Ueha and Tanaka teach a liquified fuel storage device within a fuel supply system.  The advantages of Tanaka's teachings include decreasing the amount of time needed for tank pressurization. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Tanaka’s teachings to Ueha's disclosures by a component path and a vaporization device and storage unit in order to gain the advantages of decreased tank pressurization time.

    PNG
    media_image2.png
    663
    729
    media_image2.png
    Greyscale


	Further regarding Claim 1,  Ueha as modified teaches the claimed invention, to include a liquefied fuel unit, but is silent on said liquefied fuel unit further compris(ing) a low-temperature pressurization device with a feeding end connected to the outlet of the liquefied fuel storage device and a discharging end respectively connected to an inlet of the vaporization device.
	Ueha as modified above is also silent on a temperature management system, which comprises a gas inlet, a gas outlet, a heat exchanger inlet, and  a heat exchanger outlet, and a dispensing unit, which is connected to the gas outlet of the temperature management system for dispensing gas from the temperature management system.
	Further regarding Claim 1,  the phrase “for dispensing gas from the temperature management system” is a statement of intended use, and therefore given little patentable weight. Please see MPEP 2114.
	Further regarding Claim 1,  Reese, however, teaches a liquefied fuel unit (figure) further compris(ing) a low-temperature pressurization device (cryopump 2) with a feeding end connected to the outlet of the liquefied fuel storage device (1).
	Reese additionally teaches a temperature management system (heat exchanger 6), which comprises a gas inlet (12), a gas outlet (10), a heat exchanger inlet (Examiner’s annotations), and a heat exchanger outlet (Examiner’s annotations), and a dispensing unit (14), which is connected to the gas outlet of the temperature management system (6, via mixer 7) for dispensing gas from the temperature management system (6).

    PNG
    media_image3.png
    855
    987
    media_image3.png
    Greyscale

	Ueha as modified above and Reese both teach a fueling supply system that fills a storage tank.  The advantages of Reese's teachings include an overall reduction of the components needed for a comprehensive hydrogen filling network, thereby reducing costs. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Reese’s teachings to Ueha's modified disclosures by adding a second gas storage subunit, and a temperature management system with a gas inlet and outlet in order to gain the advantages of overall component and cost reduction.
	Further regarding Claim 1,  one of ordinary skill in the art would recognize that the further modification of Ueha with the teachings of Reese would gain the additional advantage of a hybrid refueling station, wherein
-  the gas inlet (Reese, Examiner’s annotations) is connected to the liquefied fuel unit (Ueha, Examiner’s annotations and Reese, item 1) and the gaseous fuel unit (Ueha, items 34, 36, and 12 and Reese, item 11) respectively for adjusting a temperature of gas discharged from the liquefied fuel unit and the gaseous fuel unit (the phrase “for adjusting a temperature of gas discharged from the liquefied fuel unit and the gaseous fuel unit” is also a statement of intended use and given little patenable weight; see MPEP 2114); and

-  a low-temperature pressurization device (Reese, cryopump 2) with a discharging end respectively connected to an inlet of the vaporization device (Tanaka, 40) and the heat exchanger inlet (Reese, Examiner’s annotations) of the temperature management system (Reese, heat exchanger 6), 

-  (wherein) the heat exchanger outlet (Reese, Examiner’s annotations) of the temperature management system (Reese, heat exchanger 6) is connected to the gaseous fuel unit (Ueha, items 34, 36, and 12 and Reese, item 11) to cycle the liquefied fuel vaporized after the heat-exchanging to the gaseous fuel unit for providing a supplement (the phrase “to cycle the liquefied fuel vaporized after the heat-exchanging to the gaseous fuel unit for providing a supplement” appears to be a statement of intended use, and art is applied to best of Examiner’s understanding as the phrase is deemed incomprehensible).
	Regarding Claim 3, Ueha as modified above teaches a hybrid refueling station, wherein the boil-off fuel (Ueha, via boil-off conduit 33) comprises boil-off fuel from the liquefied fuel storage device (Ueha, item 13 and boil-off fuel during a cryopump precooling (Reese, 2 and para 30).
	Regarding Claim 5, Ueha as modified above teaches a hybrid refueling station, wherein the heat exchanger outlet is connected to the gaseous fuel storage device (Ueha, 34) or the second gas storage subunit (Ueha, 12 and/or Reese, 11).
	Regarding Claim 7, Ueha as modified above teaches a hybrid refueling station, wherein the low-temperature pressurization device is a cryopump (Reese, 2 and para 30).
	Regarding Claim 8, Ueha as modified above teaches a hybrid refueling station, wherein the first gas storage subunit (Tanaka, 43) and the second gas storage subunit (Reese, 11) each are independently selected from the group consisting of a cascade storage tubes (Reese, 11) or a buffer storage tank (Tanaka, 43).
	Regarding Claim 9, Ueha as modified above teaches a hybrid refueling station, wherein the temperature management system is a refrigeration device (Reese, para 26, which allows for cooling to desired temperatures for operation and/or additional heat exchangers); and/or the dispensing unit (Reese, 14) comprises a refueling nozzle (Reese, 15); and/or the pressurization device is a gas compressor or a cryopump (Reese, cryopump 2); and/or the vaporization device (Tanaka, 40 and para 29) is a vaporizer.
	Regarding Claim 10, Ueha as modified above teaches the claimed invention, to include heat exchangers, but does not explicitly reference said heat exchangers as being selected from the group consisting of a tubular heat exchanger, a coil heat exchanger and a plate heat exchanger.
	However, it would have been an obvious matter of design choice to modify the Ueha's modified references (in particular Reese), to select a heat exchanger from a group consisting of a tubular heat exchanger, a coil heat exchanger and a plate heat exchanger, since applicant has not disclosed that having these particular kinds of heat exchangers solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
	Furthermore, absent a teaching as to criticality of specifically utilizing a tubular, coil, or plate heat exchanger, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
	Regarding Claim 11, Ueha as modified above teaches a method for refueling by using the hybrid refueling station according to claim 1, comprising: 
	refueling, during start-up of the liquefied fuel unit (Ueha, Fig 1), by the gaseous fuel unit (Ueha, Examiner's annotations) and 
	recovering boil-off fuel (Ueha, via boil-off conduit 33) from the liquefied fuel unit to the gaseous fuel storage device (Ueha, 34) of the gaseous fuel unit (Ueha, Examiner’s annotations), 
	the boil-off fuel recovered to the gaseous fuel storage device (Ueha, 34) is pressurized by the pressurization device (Ueha, compressor 36) and enters the second gas storage subunit (Ueha, 12 and/or Reese, 11),
	wherein the boil-off fuel from the liquefied fuel unit comprises boil-off fuel (Ueha, via conduit 33) from the liquefied fuel storage device (Ueha, 13) and boil-off fuel during a cryopump (Reese, 2) precooling (Ueha, paras 30-33).
	Regarding Claim 13, Ueha as modified above teaches a method for refueling by using the hybrid refueling station according to claim 11, wherein the step of refueling by the gaseous fuel unit (Ueha, Examiner's annotations) comprises: performing refueling after subjecting gaseous fuel in the gaseous fuel storage device to pressurization and refrigeration (Reese, paras 30-33).
	Regarding Claim 14, Ueha as modified above teaches a method for refueling by using the hybrid refueling station according to claim 11, wherein the method for refueling further comprises: perform refueling by the gaseous fuel unit (Ueha, Examiner's annotations) or the liquefied fuel unit after start-up of the liquefied fuel unit (Ueha, Examiner’s annotations) is finished.
	Regarding Claim 15, Ueha as modified above teaches a method for refueling by using the hybrid refueling station according to claim 11, wherein liquefied fuel from the liquefied fuel unit (Ueha, Examiner’s annotations) is used to perform refrigeration to the temperature management system (Reese, 6).
	Regarding Claim 16, Ueha as modified above teaches a method for refueling by using the hybrid refueling station according to claim 11, wherein the fuel is selected from the group consisting of hydrogen (Ueha, the entire invention is drawn to the use of hydrogen fuel), natural gas and propane.
	Regarding Claim 17, Ueha as modified above teaches a method for refueling by using the hybrid refueling station according to claim 11, wherein the fuel is hydrogen (Ueha, the entire invention is drawn to the use of hydrogen fuel, Reese, para 1, and Tankaka, entire invention).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753